Name: 2003/842/EC: Council Decision of 1 December 2003 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2003-12-06

 Avis juridique important|32003D08422003/842/EC: Council Decision of 1 December 2003 appointing a member of the Committee of the Regions Official Journal L 321 , 06/12/2003 P. 0057 - 0057Council Decisionof 1 December 2003appointing a member of the Committee of the Regions(2003/842/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Irish Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC(1) appointing the members and alternate members of the Committee of the Regions.(2) A seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Maurice CUMMINS, notified to the Council on 19 November 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Michael FITZGERALD, Councillor, is hereby appointed a member of the Committee of the Regions in place of Mr Maurice CUMMINS for the remainder of his term of office, which runs until 25 January 2006.Done at Brussels, 1 December 2003.For the CouncilThe PresidentR. Maroni(1) OJ L 24, 26.1.2002, p. 38.